Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the RCE and arguments filed on October 29, 2021.
Claims 17-23 and 40-46 are currently pending.
No claims were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 17-23 and 40-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., U.S. Patent Application Publication 2010/0057647 (Davis); in view of Mahajan et al., “Zchaff2004: An Efficient SAT Solver” (Mahajan).


With respect to independent claim 17 Davis teaches:
A method for facilitating communication between a solver and a controller, the method comprising:
integrating an application program interface (API) with a solver configured to solve Boolean satisfiability (SAT) problems (Davis teaches implementing the disclosed system in various ways including an application-specific architecture in [0019].  See figures 1 and 2 as well.  Additionally, Davis discloses implementation via various computing systems executing instructions; see [0078]-[0079].  Davis further teaches output devices including displays; see figure 10 and [0084].  The apparatus described by Davis is intended for use in solving Boolean satisfiability problems; see abstract and [0054].), the API comprising: 
…
a receive function to receive by the solver from the controller at least one of: (i) one or more clauses to be added to a solver database (Davis teaches accommodating a learned clause into available inference engines in figure 7, [0066], and [0068].  Davis also teaches clause insertion and deletion; see abstract.), and (ii) one or more clauses to be removed from the solver database (Davis teaches clause insertion and deletion; see abstract.  Davis also teaches deleting clauses in figure 9 and [0072].).

Davis does not explicitly disclose:
a first transmit function to notify from the solver to the controller, a clause learned by the solver and one or more antecedent clauses of the learned clause, the 

However, Mahajan teaches these features:
a first transmit function to notify from the solver to the controller, a clause learned by the solver and one or more antecedent clauses of the learned clause (Mahajan teaches learning clauses by conflict driven clause learning in section 3.3 which discusses detecting a conflicting clause and resolving (learning) a conflicting clause using antecedent clauses; see section 3.3.  Mahajan also teaches that the sequence of resolved (learned) clauses are antecedents of variables at the conflict decision level; see section 3.3.  Mahajan also teaches instructing a solver to backtrack after first indicating that a subset of variables evaluates to true; see section 3.3.  Mahajan further teaches that the FirstUIP clause learning scheme decides which variable’s antecedent is to be used for resolution, which of the learned clauses are to be added to the clause database, and when to stop learning (i.e. a controller); see section 3.3.  It is inherent in a system described by Mahajan that information be transmitted between the solver and FirstUIP controller.), the learned clause being a logical consequence of at least one of the one or more antecedent clauses (Mahajan teaches a sequence of resolved (learned) clauses that begin as conflict clauses and that the conflict clauses are resolved with the antecedent clauses; see section 3.3.); 
	Davis and Mahajan are analogous art directed towards Boolean Satisfiability Problem (SAT) solutions.  Davis teaches a hardware system for accommodating learned clauses in reconfigurable hardware and Mahajan teaches a system capable of handling large structured SAT instances.
	It would have been obvious for one of ordinary skill in the art of SAT analysis to incorporate the solver and antecedent clause teachings of Mahajan into Davis’ disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to benefit from improved efficiency derived from the rapid restart ability and overall robustness taught by Mahajan; see section 7.


With respect to independent claim 40 Davis teaches:
An interface system for facilitating communication between a solver and a controller, comprising:
a memory module comprising instructions which, when executed by a processor configured as a solver configured to solve Boolean satisfiability (SAT) problems, provide an application program interface (API) to the solver (Davis teaches implementing the disclosed system in various ways including an application-specific architecture in [0019].  See figures 1 and 2 as well.  Additionally, Davis discloses implementation via various computing systems executing instructions; see [0078]-[0079].  Davis further teaches output devices including displays; see figure 10 and [0084].  The apparatus described by Davis is intended for use in solving Boolean satisfiability problems; see abstract and [0054].), the API comprising:
…
a receive function to receive by the solver from the controller at least one of: (i) one or more clauses to be added to a solver database (Davis teaches accommodating a learned clause into available inference engines in figure 7, [0066], and [0068].  Davis also teaches clause insertion and deletion; see abstract.), and (ii) one or more clauses to be removed from the solver database (Davis teaches clause insertion and deletion; see abstract.  Davis also teaches deleting clauses in figure 9 and [0072].).


a first transmit function to notify from the solver the controller, a clause learned by the solver and one or more antecedents clauses of the learned clause, the learned clause being a logical consequence of at least one of the one or more antecedent clause; 


Davis does not explicitly disclose:


However, Mahajan teaches these features:
a first transmit function to notify from the solver the controller, a clause learned by the solver and one or more antecedents clauses of the learned clause (Mahajan teaches learning clauses by conflict driven clause learning in section 3.3 which discusses detecting a conflicting clause and resolving (learning) a conflicting clause using antecedent clauses; see section 3.3.  Mahajan also teaches that the sequence of resolved (learned) clauses are antecedents of variables at the conflict decision level; see section 3.3.  Mahajan also teaches instructing a solver to backtrack after first indicating that a subset of variables evaluates to true; see section 3.3.  Mahajan further teaches that the FirstUIP clause learning scheme decides which variable’s antecedent is to be used for resolution, which of the learned clauses are to be added to the clause database, and when to stop learning (i.e. a controller); see section 3.3.  It is inherent in a system described by Mahajan that information be transmitted between the solver and FirstUIP controller.), the learned clause being a logical consequence of at least one of the one or more antecedent clause (Mahajan teaches a sequence of resolved (learned) clauses that begin as conflict clauses and that the conflict clauses are resolved with the antecedent clauses; see section 3.3.); 
	Davis and Mahajan are analogous art directed towards Boolean Satisfiability Problem (SAT) solutions.  Davis teaches a hardware system for accommodating learned clauses in reconfigurable hardware and Mahajan teaches a system capable of handling large structured SAT instances.
	It would have been obvious for one of ordinary skill in the art of SAT analysis to incorporate the solver and antecedent clause teachings of Mahajan into Davis’ disclosed system at the time of filing.  It would have been obvious because one of ordinary skill would be 

With respect to claims 18 and 41, the rejections of claims 17 and 40 are incorporated and further, Davis teaches:
the first transmit function is further configured to notify the controller by the solver at least one antecedent clause of the clause learned by the solver. (Davis teaches methods for clause partitioning that includes a clauses list of learned clauses; see figure 3 and [0033].  The antecedent clause claimed are not detailed and a prior list of learned clauses may be considered antecedent clauses.  Further, Davis also teaches a clause index tree that allows for clause index tree walks and notes parent and child clause nodes; see figure 5 and [0040].  The parent clause can be considered an antecedent clause to a child clause.)

With respect to claims 19 and 42, the rejections of claims 17 and 40 are incorporated and further, Davis teaches:
invoking the first transmit function by the solver when a learnt clauses buffer reaches a limit on number of learnt clauses (Davis teaches limiting the number of learned clauses associated with any inference engine in [0031].  Upon reaching the limit, the clauses are partitioned into groups are then sent (transmitted) to inference engines; see figure 7 and [0062].).

With respect to claims 20 and 43, the rejections of claims 17 and 40 are incorporated and further, Davis teaches:
processing by the solver one or more received clauses while the solver is running (Davis teaches the clause processes may be kept running while the learned clauses processes are running; see [0071].  Davis also teaches dynamically adding and removing clauses from inference engines in [0055].).

With respect to claims 21 and 44, the rejections of claims 17 and 40 are incorporated and further, Davis teaches:
processing by the solver one or more received clauses after the solver has stopped running, before the solver starts running again (Davis teaches processing learned clauses after restarts; see [0070] and [0076].).

With respect to claims 22 and 45, the rejections of claims 17 and 40 are incorporated and further, Davis teaches:
the API further comprises:
a second transmit function to notify to the controller a clause to be shared by the controller with one or more other solvers (Davis teaches SAT solvers capable of learning clauses in [0054].  Davis further teaches deriving learned clauses in figure 7 and [0061].  The learned clauses are then sent (transmitted) to inference engines; see figure 7 and [0062].  The solvers are sent to a plurality of inference engines via a computing system that would include various transmit functions; see [0079].).

With respect to claims 23 and 46, the rejections of claims 22 and 45 are incorporated and further, Davis teaches:
invoking the second transmit function by the solver when a sharable clauses buffer reaches a limit on number of clauses to be shared (Davis teaches SAT solvers capable of learning clauses in [0054].  Davis further teaches deriving learned clauses in figure 7 and [0061].  The learned clauses are then sent (transmitted) to inference engines; see figure 7 and [0062].  The solvers are sent to a plurality of inference engines via a computing system that would include various transmit functions; see [0079].  Additionally, Davis teaches limiting the number of learned clauses associated with any inference engine and partitioning the clauses into groups are then sent (transmitted) to inference engines; see figure 7, [0031], and [0062].).


Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive.
Beginning on page 5 of remarks, Applicant argues that Davis and Mahajan do not teach the claimed features.  In particular, the Applicant argues that the prior art does not disclose a controller separate from its solver so that information may be transmitted therebetween, however, the claims do not recite a separate controller and solver.  Claim 17 provides a method for facilitating communication between a solver and a controller but no details regarding the arrangement of components is provided.  As detailed in the rejection above, Mahajan teaches components that can be considered a solver and a controller interacting with one another, which implies transmission.  Digital devices, like those described in Zhang and Mahajan comprise hardware components connected via a bus which facilitates communication (transmissions) and/or software that passes information (transmissions) during processing.  Because the claims do not provide any detail on the transmit functions or arrangement of components either method is sufficient to read on the claims and both methods described above are inherent in digital systems.  Further, the claim requires a transmit function that merely notifies, from the solver, a clause has been learned.  As disclosed in the rejection above, Mahajan teaches a clause evaluates to true where the evaluation is a determination whether there exists a variable assignment that makes the Boolean Satisfiability Problem true (i.e. solves the problem); see section 1 and 3.3.  Therefore, Mahajan explicitly teaches a notification that a clause has been solved as claimed and Applicant’s argument is not persuasive.
On page 7 Applicant argues that the First UIP scheme is not a controller since the clause database is maintained by the BC P procedure, meaning that Mahajan’s solver has no need to incorporate an interface that provides a first transmit function to the database.  Applicant’s argument is not persuasive.  As disclosed on page 366, The FirstUIP clause learning scheme includes variable assignments performed at previous decision levels.  The FirstUIP (controller) assigns the variables as part of the clause learning scheme.  The FirstUIP scheme includes interaction with various solvers (which implies transmission) and controls the process.  The 
Also on page 7, Applicant argues that it is the solver that is backtracking and not a controller.  Applicant states that “[w]hen the BCP procedure detects a clause that results from the current variable assignments, the solver needs to backtrack.”  It is the BCP procedure that detects the need to backtrack and newly added clauses and the FirstUIP is a BCP procedure; see page section 1 and the “Non-chronological Backtracking” paragraph on page 366.  Further, on page 8, Applicant notes that “[i]f deduce () detects a conflicting clause during BCP, then the current partial variable assignment cannot be extended to a satisfying assignment, and the solver will have to backtrack. The solver calls the conflict analysis procedure analyzeConflict() which finds a reason for the discovered conflict and returns the decision level to backtrack to.”  Again, it is the BCP procedure that triggers the backtracking.  The FirstUIP and BCP procedures implement solvers but are not merely solvers.  Applicant’s argument is not persuasive.

Conclusion
Claims 17-23 and 40-46 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/DANIEL T PELLETT/Primary Examiner, Art Unit 2121